The opinion of the court was delivered by
Porter, J.
— Double taxation is not uncommon. The power of the legislature to tax twice, is as ample as to tax once. Real estate assessed in the name of the owner, and a mortgage in the name of the holder, furnish a familiar illustration. By the Act of 29th April 1844, the stock of this company, which represents its capital, is taxable, and the houses in question may be liable, if the legislative intention be clear. The language of the Act of 15th April 1834 is “ real estate, viz., all houses, lands, lots of ground, and ground-rents, &o.” In the Lehigh Company v. Northampton County, 8 W. & S. 334, where these terms were much discussed, the banks of a canal, together with the toll-houses and collectors’ offices, were pronounced exempt. In The Railroad v. Berks County, 6 Barr 70, the water stations and depot of a railroad company were also excluded, The Navigation Company v. The Commissioners of Berks, 1 Jones 202, went one step further, by determining that the toll-house of a canal company, so built as to be occupied by the collector for his family residence, was, notwithstanding that fact, free from tax. In Wayne County v. The Delaware and Hudson Canal Company, 3 Harris 351, it was held that the reservoirs of the canal, the machinery for raising cars, the houses and gardens occupied by the lock-tenders, collectors, and engineers on the very line of the canal and railroad, were exempt; but not the offices occupied by those functionaries in the adjoining town, nor the buildings used as boardinghouses for workmen. This case stands on the verge, and we shall. *234go no further. The principle which pervades the law thus established, is the indispensability of the exempted property to the other privileges granted by the legislature; for the injustice of taxing a company to the value of its property, and then taxing special articles necessary to the enjoyment of the whole, was not to be imputed on light grounds. In the present case, the agreement in the nature of a special verdict does not bring the facts up to the line marked out in the decisions. The gas works are clearly exempt; but the dwelling-houses do not appear necessary to the performance of the company’s proper work. On the other hand, they are stated to have been erected for the accommodation of their workmen. This is convenience, not necessity. Eor anything that appears, these workmen might be able to discharge their duties as satisfactorily if they lived elsewhere. The sexton of a church and the clerk of a bank would find it equally convenient to dwell near their places of business. It would have been even more accommodating if this company had erected houses for all its officers and labourers. The principles of the two later cases require restraint rather than such undue expansion. We do not overrule them, but stop where they end.
Judgment reversed, and judgment for the plaintiff in the sum of twenty dollars.